    Case 7:18-cv-08386-NSR-PED Document 47 Filed 01/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



WILLIAM GUNNAR TRUITT,


                      Plaintiff,                        Case No. 7:18-cv-08386-NSR-PED

               -against-                                DEFENDANTS' NOTICE OF MOTION
                                                        FOR SUMMARY JUDGMENT
SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,



                      Defendants.




       PLEASE TAKE NOTICE that, upon the accompanying Declaration of Jennifer I.


Fischer and the Exhibits annexed thereto, Defendants" Rule 56.1        Statement of Undisputed


Material Facts, dated December 12, 2019, the accompanying Memorandum of Law in support of


Defendants' Motion for Summary Judgment, and all other pleadings and filings in this action,


Defendants Salisbury Bank and Trust Company and Salisbury Bancorp, Inc. (collectively


"Defendants"'), by and through their counsel Littler Mendelson, P.C., hereby move the Court,


before the Honorable Nelson S. Roman, United States District Court Judge, at the United States


District Courthouse for the Southern District of New York, located at 300 Quarropas Street,


White Plains, New York, 10601, at a date and time convenient for the Court, for an order


pursuant to Rule 56 of the Federal Rules of Civil Procedure granting Defendants' Motion for


Summary Judgment dismissing all claims in this action with prejudice, together with such other


relief as the Court deems just, proper and equitable.


       PLEASE TAKE FURTHER NOTICE that, pursuant to this Court's order dated


November 8, 2019 and the Local Rules of the United States District Court of the Southern and
      Case 7:18-cv-08386-NSR-PED Document 47 Filed 01/28/20 Page 2 of 2




Eastern Districts of New York, Plaintiffs' opposition papers shall filed on or before January 13,

2020, and Defendants' reply papers shall be filed on or before January 28, 2020.


Dated: December 13, 2019
       New York, New York

                                                    is/ Jennifer I. Fischer
                                                    Jennifer I. Fischer
                                                    Amber M. Spataro (pro hac vice)
                                                    LITTLER MENDELSON. P.C.
                                                    One Newark Center, 8th Floor
                                                    Newark, New Jersey 07102
                                                    973.848.4700
                                                    jfischer@littler.com


                                                    Attorneys for Defendants


VIA HAND DELIVERY


To:     The Honorable Nelson S. Roman, U.S. D.J.
        All Attorneys of Record




                                                2
